Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 1 of 29




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             CASE NO. 1:19-CV-23803-JJO

  JOHN WILLIAM HIGHFIELD, III,
  Plaintiff,

  v.

  ANDREW SAUL,
  Commissioner of,
  Social Security Administration,

  Defendant.
  ______________________________________/

                                          ORDER

        THIS MATTER is before the Court on the Plaintiff’s Motion for Summary

  Judgment (DE# 23, 3/17/2020) and the Defendant’s Motion for Summary Judgment

  (DE# 24, 4/16/2020). The plaintiff requests the final decision of the Commissioner of

  Social Security be vacated and this matter be remanded for further administrative

  proceedings, including a de novo hearing and decision. The complaint was filed

  pursuant to the Social Security Act (“SSA”), 42 U.S.C. § 405(g), and is properly before

  the Court for judicial review of a final decision of the Commissioner of the SSA. The

  parties consented to Magistrate Judge jurisdiction, (DE #21, 1/24/2020), and this matter

  was reassigned to the undersigned pursuant to Judge Ungaro’s Order dated January

  27, 2020. (DE #22, 1/27/2020). Having carefully considered the filings and applicable

  law, the undersigned enters the following Order.
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 2 of 29



                                           PROCEDURAL HISTORY

           On May 20, 2016, John William Highfield, III (“the Plaintiff”) filed a Title II

  application for a period of disability and disability insurance benefits. (Tr. 16)1. The

  plaintiff initially alleged an onset date of September 11, 2001, and claimed disability due

  to a lung disorder, acid reflux, and cancer. (Tr. 57-58, 67-68). The plaintiff’s claim was

  initially denied on October 13, 2016. (Tr. 56-65). Upon reconsideration, the application

  was denied on May 11, 2017. (Tr. 67-76). On December 18, 2017, the plaintiff filed an

  application for Supplemental Security Income benefits. (Tr. 16). The plaintiff filed a

  request for a hearing on June 16, 2017. (Tr. 93-94). The plaintiff appeared and testified

  before an Administrative Law Judge (“ALJ”) on September 7, 2018. (Tr. 29-53). At the

  hearing, the plaintiff amended his alleged onset date to June 17, 2015. (Tr. 33). The

  ALJ issued a finding of non-disability on October 3, 2018. (Tr. 13-15).

           On October 29, 2018, the plaintiff filed a request for review of the ALJ’s decision.

  (Tr. 147-149). The Appeals Council denied the request for review on July 11, 2019. (Tr.

  1-3). The plaintiff has exhausted his administrative remedies and this case is ripe for

  review under 42 U.S.C. §§ 405(g), 1383(c)(3). The plaintiff filed the Plaintiff’s Motion for

  Summary Judgment (DE# 23, 03/17/2020) on March 17, 2020. The defendant filed

  Defendant’s Motion for Summary Judgment on April 16, 2020. (DE# 24, 04/16/2020).

  The defendant also filed the Defendant’s Statement of Material Facts and Response to

  Plaintiff’s “Statement of the Case” on April 16, 2020. (DE #26 4/16/2020). The plaintiff

  filed his reply on May 18, 2020. (DE# 27 5/18/2020).



  1
    All references to “Tr.” refer to the transcript of the Social Security Administration. (DE #19, 1/17/20). The page
  numbers listed on this document refer to the bold numbers found in the lower right-hand corner of each page of
  transcript, as opposed to those assigned by the Court’s electronic docking system or any other page numbers.


                                                            2
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 3 of 29



                                                   FACTS

  I. The Plaintiff’s Background

          The plaintiff was born in 1962 and was 56 years old at the time of the ALJ’s

  decision. (Tr. 16-24). The plaintiff completed four or more years of college. (Tr. 200).

  The plaintiff was a stock trader with a seat on the floor of the New York Stock

  Exchange. (Tr. 40). According to the plaintiff, he was in the World Trade Center on

  September 11, 2001, and “had to run for his life.” (Tr. 241). The plaintiff was able to

  maintain his job with the New York Stock Exchange until 2008. (Tr. 40-41). Since then

  all of the plaintiff’s jobs have been short lived. (Tr. 182). These jobs include working at

  Lowe’s, Lyft, Uber, Sweetwater Pools, a Volvo dealership, and a pizza place. (Tr. 34-

  42). Initially, the plaintiff filed an application for Disability Insurance Benefits (“DIB”)

  alleging disability beginning on September 11, 2001, due to a lung disorder, acid reflux,

  and cancer. (Tr. 57-58, 67-68). At the hearing, the plaintiff amended his onset date to

  June 17, 2015. (Tr. 33). The plaintiff testified that post-traumatic stress disorder,

  severe anxiety, and depression render him incapable of having a job. (Tr. 44).2




  2
    It appears that the plaintiff completed an application for Supplemental Security Income on April 16,
  2016, with his application for Disability Insurance Benefits. (Tr. 158). This application was likely denied
  due to resources (see Tr, 156), but no such denial can be found in the record. It is unclear when the
  Supplemental Security Income application considered by the ALJ was actually filed, as it is not contained
  in the record.



                                                       3
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 4 of 29



  II. Medical Evidence

  A. John R. Rowe, Jr., MD/East Cooper Family Practice/ Roper St. Francis

      On June 4, 2015, the plaintiff visited Roper St. Francis Physician Partners and saw

  physician assistant – certified (“PA-C”), Sarette Jenderny, for a hospital follow up. (Tr.

  310). The plaintiff had a long history of alcohol abuse with intermittent periods of

  sobriety in attempts at rehabilitation. (Id.). The plaintiff was admitted to the hospital on

  May 30, 2015, and discharged on June 2, 2015. (Id.). On the day he was admitted the

  plaintiff decided to stop drinking, and did not have any alcohol that morning. (Id.). The

  plaintiff began experiencing spasms in his hands and severe shaking episodes while

  riding in the car with his family. (Id.). The plaintiff’s family called the Emergency Medical

  Services (EMS) and the plaintiff was transported to the emergency room (ER). (Id.). The

  plaintiff was going through alcohol withdrawal, and the plaintiff was admitted to the

  Intensive Care Unit (ICU). (Id.). The plaintiff was treated by starting on Serax TID3 with

  prn Atvian4. (Id.). The plaintiff’s liver enzymes were elevated, consistent with alcohol

  induced liver injury. (Id.).

      The plaintiff addressed his concerns about anxiety and depression with the medical

  professional and the plaintiff indicated that he believed anxiety and depression propel

  his drinking behavior. (Tr. 311.) The medical professional further noted that the plaintiff

  suffered from PTSD and had suppressed his symptoms for many years, but the

  plaintiff’s depression/anxiety/drinking had become worse over the last decade. (Id.). The




  3
   WebMD, Serax Tablet, www.webmd.com, used to treat anxiety and also acute alcohol withdrawal,
  https://www.webmd.com/drugs/2/drug-9495/serax-oral/details (last visited Jun. 30, 2020).
  4
   WebMD, Atvian, www.webmd.com, used to treat anxiety, https://www.webmd.com/drugs/2/drug-
  6685/ativan-oral/details (last visited Jun. 30, 2020).


                                                  4
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 5 of 29



  plaintiff was discharged on June 2, 2015, to a sober living house. (Tr. 310). At the June

  4, 2015 visit, the plaintiff stated he felt better and stronger since being discharged and

  had not experienced any more uncontrollable shaking and/or spasms. (Id.). The plaintiff

  was attending AA, where he was to complete 90 meetings in 90 days and planned to

  complete a 12-step program. (Id.). At the same visit, the plaintiff indicated he thought he

  would benefit from maintenance medication for depression and anxiety. (Id.).

      On June 17, 2015, the plaintiff had another 14-day hospital follow up and lab review.

  (Tr. 307). The plaintiff was suffering from anxiety and insomnia. (Id.). The plaintiff’s

  physical examination was normal, the plaintiff was prescribed Celexa5 for his anxiety,

  and the plaintiff’s prescription for Trazodone6 was refilled for insomnia. (Tr. 307-08). The

  plaintiff’s cognitive exam was grossly normal. (Tr. 307).

      On July 14, 2015, the plaintiff visited his primary care physician, Dr. Rowe, for a rash

  under both arms lasting one and one-half weeks and to address the plaintiff’s concerns

  about his weight, which was 129 pounds. (Tr. 305). The plaintiff denied an alcohol

  screen and indicated he had not had a drink containing alcohol in the year prior. (Tr.

  306).

      On February 28, 2017, the plaintiff saw Dr. Rowe after an emergency room visit the

  prior day. (Tr. 426). The plaintiff was experiencing hypertensive urgency and severe

  muscle spasms and was treated with Atvian. (Tr. 426). The plaintiff’s examination was



  5
    Celexa (citalopram) is an antidepressant in a group of drugs called selective serotonin reuptake
  inhibitors (SSRIs). Celexa is used to treat depression. Celexa may also be used for purposes not listed in
  this medication guide. https://www.drugs.com/celexa.html (last visited September 22, 2020).
  6
   Trazodone is used to treat depression. It may help to improve your mood, appetite, and energy level as well
  as decrease anxiety and insomnia related to depression. Trazodone works by helping to restore the balance
  of a certain natural chemical (serotonin) in the brain. https://www.webmd.com/drugs/2/drug-11188/trazodone-
  oral/details (last visited September 22, 2020).


                                                       5
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 6 of 29



  normal, and it was deemed the plaintiff was likely having withdrawal symptoms. (Id.).

  The plaintiff’s cognitive exam was also grossly normal. (Id.). At the time, the plaintiff was

  taking Prilosec for heart burn, Metroprolol for high blood pressure and chest pain, and

  Lexapro for depression and generalized anxiety disorder. (Id.).

  B. Lee Royall, MD – Charleston Gastro Specialists

         The plaintiff began seeing Dr. Lee M. Royall, a gastroenterologist, on July 27,

  2011. (Tr. 267). The notes indicate that the plaintiff had a history of alcohol abuse. (Id.).

  The plaintiff had recently been admitted to the ICU in a hospital for 16 days with

  apparent alcohol related cardiomyopathy. (Tr. 301). The plaintiff showed signs of

  anorexia, weight loss, and dysphagia of solids. (Tr. 267). Dr. Royall’s notes mentioned

  the plaintiff was very resistant to outpatient programs such as Alcoholics Anonymous.

  (Tr. 301). The plaintiff denied any significant heartburn, reflux or chest pain. (Id.). Given

  the plaintiff’s chronic alcohol use and in order to evaluate possible dysphagia, an

  endoscopy was recommended. (Tr. 267).

  C. Retreat Premiere Addiction Treatment Center

         On March 7, 2015, the plaintiff was admitted to a Retreat Premiere Addiction

  Center in Pennsylvania for the substance acute rehab program. (Tr. 239). The plaintiff

  noted alcohol as his primary substance type during the psychosocial clinical

  assessment and recorded an alcohol intake of over one pint daily. (Id.). The plaintiff

  admitted to drinking alcohol during 24 of the prior 30 days. (Id.). The plaintiff had been

  hospitalized previously that same week for drinking heavily and not eating properly. (Tr.

  241). The plaintiff noted that he had high blood pressure and that his wife had given him

  many opportunities to get help. (Id.). The plaintiff had three children, two in college and




                                                6
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 7 of 29



  a nine-year-old, and alcohol affected his relationship with his children. (Id.). The plaintiff

  noted he was in the World Trade Center on September 11, 2001, and had to run for his

  life. (Id.).

           The plaintiff stated that he had been self-employed for seven years as a stock

  trader, but that his work ethic suffers due to his alcohol use. (Tr. 244). The plaintiff

  experienced blackouts, tremors, and shakes due to alcohol addiction, and there was no

  evidence of a significant time in which the plaintiff was “clean.” (Id.). The plaintiff was

  taking 25 mgs of Toprol 7 and noted he had moderate anxiety. (Tr. 244-245). The plaintiff

  presented evidence of chemical abuse or dependence and withdrawal like tremors,

  restlessness, perspiration, anxiety, and insomnia. (Tr. 249).

           The plaintiff was discharged on April 6, 2015. (Tr. 255). The plaintiff’s diagnosis

  at discharge was severe alcohol use disorder, unspecified depressive disorder,

  unspecified anxiety disorder, and narcissistic personality disorder. (Id.). Upon discharge,

  the plaintiff found it difficult to see the positive in life, and had difficulty letting go of past

  events. (Tr. 256). At the time of discharge, the plaintiff’s prognosis was poor, and it was

  recommended the plaintiff go to 90 12-step meetings in 90 days and obtain a sponsor.




  7
   WebMD, Toprol XL, www.webmd.com, used to treat chest pain (angina), heart failure, and high blood
  pressure, https://www.webmd.com/drugs/2/drug-9548/toprol-xl-oral/details (last visited Jun. 30, 2020).


                                                     7
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 8 of 29



  (Tr. 256-257). The plaintiff’s medications at the time of discharge included BuSpar8,

  Magnesium Oxide9, Metoprolol XL10, Prilosec 11, and Remeron12. (Tr. 256).

  D. Joseph Dispenza, Psy. D. – East Cooper Counseling and Psychological Services

         On March 29, 2016, the plaintiff saw Dr. Joseph R. Dispenza, a psychologist,

  after a referral by the World Trade Center Health Program. (Tr. 406-407). The plaintiff’s

  main concern was getting help with his depression. (Tr. 407). The plaintiff noted having

  passive ideations about suicide. (Tr. 408). The plaintiff’s wife left him 14 months prior

  but there was no set divorce date. (Id.). When the plaintiff was not working, he “hung”

  out alone. (Tr. 409). The last time the plaintiff was generally happy was 10-15 years

  prior. (Id.). The plaintiff noted that more than half the time he had thoughts that he would

  be better off dead or hurting himself in some way and that he had anxiety attacks in the

  prior four (4) weeks. (Tr. 410).

         The plaintiff noted that his personal issues made it extremely difficult for him to

  do his work, take care of things at home, or get along with other people. (Id.). In a

  patient health questionnaire, the plaintiff indicated that he was bothered a lot by: (1)




  8
   WebMD, Buspar Tablet, www.webmd.com, used to treat anxiety, https://www.webmd.com/drugs/2/drug-
  9036/buspar-oral/details (last visited Jun. 30, 2020).
  9
   WebMD, Magnesium Oxide, www.webmd.com, used to treat symptoms of too much stomach acid such
  as stomach upset, heartburn, and acid indigestion, https://www.webmd.com/drugs/2/drug-
  3954/magnesium-oxide-oral/details (last visited Jun. 30, 2020).
  10
     WebMD, Metropolol Succinate, www.webmd.com, used to treat chest pain (angina), heart failure, and
  high blood pressure, https://www.webmd.com/drugs/2/drug-8814/metoprolol-succinate-oral/details (last
  visited Jun. 30, 2020).
  11
     WebMD, Prilosec, www.webmd.com, used to treat certain stomach and esophagus problems (such as
  acid reflux, ulcers), https://www.webmd.com/drugs/2/drug-7957-1173/prilosec-oral/omeprazole-delayed-
  release-suspension-oral/details (last visited Jun. 30, 2020).
  12
    WebMD, Remeron Tablet, www.webmd.com, used to treat depression,
  https://www.webmd.com/drugs/2/drug-13707/remeron-oral/details (last visited Jun. 30, 2020).


                                                    8
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 9 of 29



  stress at work outside of the home; and (2) financial problems or worries. (Tr. 411). The

  plaintiff noted that more than half of the time he had trouble concentrating on things,

  such as reading the newspaper or watching television. (Tr. 410). The plaintiff indicated

  that his problems made it extremely difficult to do his work, take care of things at home,

  or get along with other people. (Id.). The plaintiff further noted the most stressful thing in

  his life at that moment was September 11th and the loss of everything. (Tr. 411).

         The plaintiff admitted to experiencing serious depression and anxiety on a daily

  basis. (Tr. 415). In his World Trade Center (“WTC”) Health Program exposure form, the

  plaintiff noted he witnessed people being caught in the smoke during 9/11, the towers

  collapsing, and people jumping from towers. (Tr. 418). Following the assessment, the

  plaintiff was diagnosed with Chronic PTSD, Recurrent Major Depression Severe Type,

  and Panic Disorder. (Tr. 415). The doctor noted that the assessment lasted only 10

  minutes but that the plaintiff should be referred to therapy. (Tr. 408). A significant

  portion of Dr. Dispenza’s handwritten notes are illegible. (Tr. 408-409).

  III. State Agency Consultants

         At both the initial and reconsideration level, the physicians employed by the State

  Disability Determination Services found insufficient evidence to evaluate the claimant’s

  impairments. (Tr. 22, 62, 72). They were unable to assess any restriction of activity of

  daily living, difficulties in maintaining social functioning, difficulties in maintaining

  concentration, persistence or pace, and repeated episodes of decompensation, each of

  extended duration due to insufficient evidence. (Tr. 62, 72). There was no Residual

  Functioning Capacity (“RFC”) assessment at either the initial or the reconsideration

  level due to insufficient evidence. (Tr. 64, 74). There was no assessment of vocational




                                                  9
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 10 of 29



   factors at either the initial or reconsideration level due to insufficient evidence. (Tr. 64,

   74). Further, at both levels, the Psychiatric Review Technique (“PRT”) was not

   sufficiently completed due to insufficient evidence. (Tr. 62-63, 72-73). Several attempts

   to contact the plaintiff were unsuccessful. (Tr. 70, 72-73). State Agency consultants

   found that no functional information was available to assess the severity of the plaintiff’s

   allegations, therefore, there was insufficient evidence. (Tr. 73).

   IV. Hearing Testimony

          A hearing was held before an Administrative Law Judge (“ALJ”) on September 7,

   2018. (Tr. 29). The plaintiff testified that he previously worked as a stock trader with a

   seat on the floor of the New York Stock Exchange. (Tr. 40). The plaintiff maintained that

   job until 2008. (Tr. 40). Since 2008 the plaintiff worked lower intensity jobs at Lowe’s,

   Sweetwater pools, Volvo, and a pizza place. (Tr. 40-42). The plaintiff indicated that

   anxiety and depression contribute to him being unable to maintain a job and that he is

   unable to “hold it together.” (Tr. 35). The plaintiff also testified that since his alleged

   disability onset date of June 17, 2015, he worked some jobs, but nothing of any real

   substance. (Tr. 34). At the time of the hearing, the plaintiff had a driver’s license and

   drove. (Tr. 34). The plaintiff was also still married but had been separated for four years.

   (Tr. 34).

          The plaintiff indicated that in a typical day he sits inside doing nothing or tries to

   help out with his daughters. (Tr. 40). The plaintiff does not like to go outside due to his

   depression and sometimes his depression and anxiety makes it too hard to pick up his

   daughter from school. (Tr. 43). The plaintiff noted anxiety, depression, and chest pain

   as physical limitations at the time of the hearing. (Tr. 36). The plaintiff testified that he




                                                 10
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 11 of 29



   stopped drinking about two to three years prior to the hearing. (Tr. 37). The plaintiff

   testified that he lived in a room he rented in a house and a couple other men lived there

   also. (Tr. 39). The plaintiff mentioned that his treating physician recommended

   counseling or mental health treatment, but he had not gone because he could not afford

   it. (Id.). When asked by his attorney about his depression, anxiety, and panic attacks,

   the plaintiff responded that he has the attacks both at home and when he is out. (Tr.

   43). The plaintiff indicated that he has the attacks frequently at home but is unsure why.

   (Tr. 44).

   V. Vocational Expert Testimony

            A vocational expert (“VE”), Tonetta Wattson-Coleman, testified at the ALJ

   hearing. (Tr. 47-52). The VE classified the plaintiff’s past job as a stock trader as having

   a Specific Vocational Preparation (“SVP”) of 6 and also as light per the Dictionary of

   Occupational Titles (“DOT”). (Tr. 48). The ALJ noted during the VE’s testimony that

   because the plaintiff’s other jobs were short-term, none were performed as substantial

   gainful activity (“SGA”) for a long enough time to be considered relevant. (Id.). The ALJ

   posed the following hypothetical to the VE:

                  Let’s assume that a person of the Claimant’s age, education,
                  and work experience does not have any external limitations.
                  Should have no exposure to work hazards; occasional
                  changes in work setting and procedure; and no production
                  pace-rate work, with the underlying theme essentially
                  avoiding work stress. Would I be correct, then that would
                  preclude stock trading?
   (Id.).

            In response to the ALJ’s hypothetical, the VE indicated that stock trading would

   be precluded. (Id.). The ALJ then asked if there were any other jobs that would fit within

   those limits. (Id.). The VE testified that the other occupations that the hypothetical



                                                 11
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 12 of 29



   claimant could perform, include a laboratory equipment cleaner, merchandise deliverer,

   usher, and dealer accounts investigator, all with an SVP of 2. (Tr. 48-49). The ALJ

   added the following limitation to his hypothetical:

                 hypothetical worker could concentrate in two-hour increments
                 to perform simple, repetitive tasks, would all those same jobs
                 and same numbers apply because they were all SVP 2s?
   (Tr. 49).

          The VE responded in the affirmative. (Id.). The ALJ then further posed the

   question, “if I assume a greater concentration deficit that my hypothetical worker is

   going to be off task 20% of the day, are there jobs consistent with that degree of

   inattention?” (Id.). The VE responded “No, Your Honor. That hypothetical worker would

   not be able to retain or maintain employment.” (Id.).

          Following the ALJ’s questioning, the plaintiff’s attorney posed the following

   hypothetical to the VE:

                 if we were to assume this hypothetical individual would be
                 able to stay on-task when at work, but would miss three days
                 of work out of the month on a consistent basis, how would
                 that impact their ability to maintain employment with that
                 level of absenteeism?
   (Tr. 50).

          In response to that hypothetical, the VE indicated that his hypothetical claimant

   would not be able to maintain employment. (Id.).

                          THE ALJ’S DECISION-MAKING PROCESS

          “Disability” is defined as the “inability to do any substantial gainful activity by

   reason of any medically determinable physical or mental impairment that can be

   expected to result in death, or has lasted or can last for a continuous period of not less

   than twelve months.” 42 U.S.C §§ 416(I); 423(d)(1); 20 C.F.R. § 404.905. The




                                                 12
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 13 of 29



   impairment(s) must be severe, making the plaintiff “unable to do his previous work . . .

   or any other kind of substantial gainful work which exists in the national economy . . ..”

   42 U.S.C § 423(d)(1); 20 C.F.R. §§ 404.905-404.911.

          To determine whether the plaintiff is entitled to disability benefits, the ALJ must

   apply a five-step analysis. 20 C.F.R. § 404.1520(a)-(f). The ALJ must first determine

   whether the plaintiff is presently employed or engaging in substantial gainful activity

   (SGA). 20 C.F.R. § 404.1520(a)(4)(i). If so, a finding of non-disability is made, and the

   inquiry ends. Id.

          Second, the ALJ must determine whether the plaintiff suffers from a severe

   impairment or a combination of impairments. 20 C.F.R. § 404.1520(a)(4)(ii). If the

   plaintiff does not, then a finding of non-disability is made, and the inquiry ends. Id.

          Third, the ALJ compares the plaintiff’s severe impairments to those in the listings

   of impairments located in Appendix I to Subpart 404 of the Code of Federal

   Regulations. 20 C.F.R.§ 404.1520(d), Subpart P, Appendix I. 20 C.F.R. §

   404.1520(a)(4)(iii). Certain impairments are so severe, whether considered alone or in

   conjunction with other impairments, that if such impairments are established, the

   regulation requires a finding of disability without further inquiry into the plaintiff’s ability

   to perform other work. See Gibson v. Heckler, 762 F.2d 1516, 1518 n.1 (11th Cir. 1985).

   If the impairment meets or equals a listed impairment, disability is presumed, and

   benefits are awarded. 20 C.F.R. § 404.1520(d).

          Fourth, the ALJ must determine whether the plaintiff has the “residual functional

   capacity” (“RFC”) to perform his or her past relevant work. 20 C.F.R. §

   404.1520(a)(4)(iv). RFC is defined as “what you can do despite your limitations. 20




                                                  13
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 14 of 29



   C.F.R. § 404.1545(a)(1). This determination takes into account “all relevant evidence,”

   including medical evidence, the claimant’s own testimony and the observations of

   others. Id. If the plaintiff is unable to perform his or her past relevant work, then a prima

   facie case of disability is established and the burden of proof shifts to the Commissioner

   to show at step five that there is other work available in the national economy which the

   plaintiff can perform. 20 C.F.R. § 404.1520(e); See Barnes v. Sullivan, 932 F.2d 1357,

   1459 (11th Cir. 1991) (holding the claimant bears the initial burden of proving that he is

   unable to perform pervious work).

          Fifth, the ALJ must determine whether the plaintiff is able to do any other work.

   The ALJ must consider the plaintiff’s RFC, age, education, and work experience and

   determine if the plaintiff can make an adjustment to other work. 20 C.F.R. §

   404.1520(a)(4)(v). If the claimant can make an adjustment to other work, the ALJ will

   find them not disabled. Id. If the claimant cannot make an adjustment to other work, the

   ALJ will find them disabled. Id.

                                      THE ALJ’S FINDINGS

          On October 3, 2018, the ALJ found that the plaintiff was not disabled under

   sections 216(i) and 223(d) of the Social Security Act. (Tr. 24). In addition, the ALJ found

   that the plaintiff was not disabled under section 1614(a)(3)(A) of the Social Security Act.

   (Id.). At step one, the ALJ found that the plaintiff met the insured status requirements of

   the Social Security Act through March 31, 2020, and the ALJ determined the plaintiff

   had not engaged in substantial gainful activity since June 17, 2015, the amended

   alleged onset date. (Tr. 18).




                                                14
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 15 of 29



            At step two, the ALJ found that the plaintiff had the following severe impairments:

   substance abuse disorder and post-traumatic stress disorder (PTSD). (Id.). The ALJ

   found that the plaintiff’s impairments significantly limited his ability to perform basic work

   activities. (Tr. 19). The ALJ found no evidence in the record to support the alleged

   disability due to lung disorder, cancer, and acid reflux. (Id.). The record did reveal the

   claimant suffered from hypertension, hyperlipidemia, allergic rhinitis, glaucoma, and

   asthma; however, treatment notes showed that symptoms were controlled with

   medication. (Id.). Therefore, the ALJ found those impairments were “non severe.” (Id.).

   Further, the ALJ noted that treatment records reflected a history of alcohol induced

   cardiomyopathy. (Id.). However, it was treated before the amended alleged onset date.

   (Id.).

            At step three, the ALJ found that the plaintiff “does not have an impairment or

   combination of impairments that meets or medically equals the severity of one of the

   listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d),

   404.1525, 4041526, 416.920(d), 416.925 and 416.926). (Id.). The ALJ found that the

   severity of the claimant’s mental impairments does not meet or medically equal the

   criteria of listings 12.04 (depressive, bipolar and related disorders), 12.06 (anxiety and

   obsessive-compulsive disorders, and 12.15 (trauma-and stressor-related disorders).

   (Id.). In making the aforementioned finding the ALJ considered whether the “paragraph

   B” criteria were satisfied. (Id.). In order to satisfy the “paragraph B” criteria, “the mental

   impairment must result in at least one extreme or two marked limitations in a broad area

   of functioning which are: understanding, remembering, or applying information;




                                                 15
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 16 of 29



   interacting with others; concentrating, persisting or maintaining pace; or adapting or

   managing themselves. (Id.).

            A marked limitation means functioning in this area independently, appropriately,

   effectively, and on a sustained basis is seriously limited. (Id.). An extreme limitation is

   the inability to function independently, appropriately or effectively, and on a sustained

   basis. (Id.). The ALJ found a moderate limitation in understanding, remembering, or

   applying information, and with regard to concentrating, persisting, or maintaining pace.

   (Id.). The ALJ also found a mild limitation in interaction with others. (Tr. 20). The ALJ

   found that the plaintiff has a moderate limitation in adapting or managing himself. (Id.).

   The ALJ found that, “because the claimant’s mental impairments do not cause at least

   two ‘marked’ limitations or one ‘extreme’ limitation, the ‘paragraph B’ criteria are not

   satisfied.” (Id.). The ALJ assessed whether the “paragraph C” criteria were satisfied and

   noted that the evidence failed to establish the presence of “paragraph C” criteria. (Id.).

            Before considering step four, the ALJ found that the plaintiff:

                   has the residual functional capacity to perform a full range of
                   work at all exertional levels but with the following
                   nonexertional limitations: the claimant should have no
                   exposure to work hazards, but can concentrate in two hour
                   increments to perform simple, routine, repetitive tasks with
                   only occasionally changes in work setting or procedure and
                   no production pace rate work requirements.
   (Id.).

            The ALJ found the plaintiff’s

                   medically determinable impairments could reasonably be
                   expected to cause some of the alleged symptoms; however,
                   the claimant’s statements concerning the intensity,
                   persistence and limiting effects of these symptoms are not
                   entirely consistent with the medical evidence and other
                   evidence in the record for the reasons explained in this
                   decision.



                                                 16
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 17 of 29




                 As for the claimant’s statements about the intensity,
                 persistence, and limiting effects of his symptoms, they are
                 inconsistent with his reports to his treating physicians and with
                 his activities of daily living.
   (Tr. 21).

          The ALJ found that although the plaintiff testified that he had cancer removed

   from his stomach, there was no evidence to support that in the record. (Id.). The plaintiff

   had also testified to having stopped drinking about two or three years prior to the ALJ

   hearing held in September 2018, and only drinking for a short period of time after his

   wife left. (Id.). However, the ALJ noted that the medical evidence shows the plaintiff had

   a history of alcohol abuse and was even admitted to the hospital in 2011 with alcohol

   induced cardiomyopathy, and underwent a one month long rehabilitation admission in

   March 2016. (Id.). Further, the plaintiff testified to having stopped drinking two to three

   years before the hearing held on September 7, 2018, but was admitted to the

   emergency room in March 2017 with hypertensive urgency and severe muscle spasms

   that were deemed to be withdrawal symptoms. (Id.). The ALJ noted that the lack of

   treatment for his mental impairments weakens his allegation of the severity of the

   impairments like his PTSD. (Tr. 22). The ALJ did find that the medical evidence

   supported a finding that the plaintiff’s substance abuse and PTSD are severe

   impairments. (Id.). The ALJ noted that the plaintiff’s only recent treatment was for

   hypertension and alcohol. (Id.). The ALJ further noted that the plaintiff alleged PTSD but

   had no prior history of PTSD and no PTSD treatment at the time of the hearing. (Id.).

          At step four, the ALJ found that the plaintiff does not have the RFC to perform the

   requirements of past relevant work. (Id.).




                                                17
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 18 of 29



          At step five, the ALJ determined, after “considering the claimant’s age, education,

   work experience, and residual functional capacity, there are jobs that exist in significant

   numbers in the national economy that the claimant can perform.” (Tr. 24). In making that

   determination, the ALJ relied on the testimony of the VE, which the ALJ found was

   consistent with the information contained in the DOT. (Id.). The ALJ ultimately made “a

   finding of ‘not disabled’ under the framework of section 204.00 in the Medical-Vocational

   Guidelines.” (Id.).

                                       STANDARD OF REVIEW

          In reviewing claims brought under the Social Security Act, the Court must

   determine whether it is appropriate to grant either party’s motion for summary judgment.

   Judicial review of the factual findings in disability cases is limited to determining whether

   the record contains substantial evidence to support the ALJ’s findings and whether the

   correct legal standards were applied. 42 U.S.C. § 405(g); see Wolfe v. Chater, 86 F. 3d

   1072,1076 (11th Cir. 1996) (holding that the reviewing court must not re-weigh evidence

   or substitute their discretion). On judicial review, decisions made by the Commissioner

   of Social Security are conclusive if supported by substantial evidence and if the correct

   legal standard was applied. 42 U.S.C. § 405(g) (2006); See Kelley v. Apfel, 185 F. 3d

   1211,1213 (11th Cir. 1999). “Substantial evidence” is more than a scintilla, but less than

   a preponderance and is generally defined as such relevant evidence which a

   reasonable mind would accept as adequate to support a conclusion. See Miles v.

   Charter, 84 F.3d 1397, 1400 (11th Cir. 1996). In determining whether substantial

   evidence exists, “the court must view the record as a whole, taking into account




                                                18
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 19 of 29



   evidence favorable as well as unfavorable to the decision.” Foote v. Chater, 67 F.3d

   1553, 1560 (11th Cir. 1995).

          The restrictive standard of review, however, applies only to findings of fact, no

   presumption of validity attaches to the Commissioner’s conclusions of law, including the

   determination of the proper standard to be applied in reviewing claims. See Cornelius v.

   Sullivan, 936 F.2d 1143, 1145-11456 (11th Cir. 1991) (holding “Commissioner’s failure

   to apply the correct law or to provide the reviewing court with sufficient reasoning for

   determining that the proper legal analysis has been conducted mandates reversal.”);

   accord, Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990).

          The reviewing court must be satisfied that the decision of the Commissioner is

   grounded in the proper application of the appropriate legal standards. See Davis v.

   Shalala, 985 F. 2d 528, 531 (11th Cir. 1993). The court may not, however, decide the

   facts anew, reweigh evidence or substitute its judgment for that of the ALJ, and even if

   the evidence weighs against the Commissioner’s decision, the reviewing court must

   affirm if the decision is supported by substantial evidence. See Miles, 84 F.3d at 1400;

   See also Baker v. Sullivan, 880 F.2d 319, 321 (11th Cir. 1989). Factual evidence is

   presumed valid, but the legal standard applied is not. See Martin, 894 F.2d at 1529. The

   Commissioner must apply the correct legal standard with sufficient reasoning to avoid

   reversal. (Id.).

                                      LEGAL ANALYSIS

          The plaintiff asserts that the ALJ’s RFC determination that he can perform

   simple, routine, repetitive tasks with no production pace rate, occasional changes, and

   no exposure to hazards is not supported by substantial evidence. (Pl.’s Motion for




                                               19
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 20 of 29



   Summ. J. at 6). The plaintiff asserts the ALJ made an error when he found that the

   plaintiff had a severe mental impairment and continued to assess limitations in the RFC.

   Id. The plaintiff contends that the ALJ failed to fully develop the record because there is

   no medical opinion regarding the plaintiff’s mental limitations in the record to support his

   RFC determination. (Pl.’s Motion for Summ. J. at 6). The plaintiff seeks a remand and to

   have the ALJ fully and fairly develop the record by obtaining a consultative examination

   or re-contacting Dr. Rowe for further information. (Pl.’s Motion for Summ. J. at 7-8). The

   undersigned finds that the ALJ’s findings are not supported by substantial evidence and

   a remand is warranted.

   The ALJ Failed to Fully and Fairly Develop the Record

          It is well settled that even if plaintiff is represented by counsel, the ALJ has a

   basic obligation to develop full and fair record. Cowart v. Schweiker, 622 F. 2d 731, 735

   (11th Cir. 1981) (citing Thorne v. Califano, 607 F. 2d 218, 219 (8th Cir. 1979)).

   Generally, where there is any conflict, inconsistency, ambiguity or insufficiency in the

   evidence, the ALJ is required to order a consultative examination to fully and fairly

   develop the record. See Cox v. Astrue, 933 F. 2d 169, 177 (N.D. N.Y. 2012). However,

   the burden is on the claimant to prove he is disabled. See 20 C.F.R. § 404.1512(a).

          An ALJ’s duty to develop the record includes making “every reasonable effort” to

   recontact the treating source “if the evidence does not support a treating source’s

   opinion on any issue reserved to the Commissioner and the adjudicator cannot

   ascertain the basis of the opinion from the case record.” SSR 96-5p, 1996 WL 374183,

   at *6 (July 2, 1996). In evaluating the necessity to remand a claim for further

   development of the record, one must show that “the record reveals evidentiary gaps




                                                20
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 21 of 29



   which result in unfairness or ‘clear prejudice.’” See Brown v. Shalala, 44 F. 3d 931, 935

   (11th Cir. 1995).

            The record contains objective medical evidence demonstrating the presence of

   mental impairments. The plaintiff alleged disability based on lung disorder, acid reflux,

   and cancer. (Tr. 19, 58, 68). The ALJ found that the plaintiff had not been assessed with

   lung disorder and his lung exams were consistently normal. (Tr. 19). The ALJ noted the

   plaintiff had not reported any symptoms of acid reflux since the amended alleged onset

   date and there was no testimony to support this allegation. (Id.). Lastly, the ALJ noted

   the record contained no evidence of a diagnosis of cancer and it was not a medically

   determinable impairment. (Id.). However, at step two the ALJ found that the plaintiff’s

   severe impairments included substance abuse disorder and post-traumatic stress

   disorder, which “significantly limit the ability to perform basic work activities.” (Tr. 18-19);

   20 C.F.R. §§ 404.1520(c), 416.920(c). The ALJ then found that the plaintiff could

   perform a full range of work but had limitations based on his mental impairments. (Tr.

   20). Specifically, the ALJ found that the plaintiff,

                   should have no exposure to work hazards, but can
                   concentrate in two hour increments to perform simple, routine,
                   repetitive tasks with only occasionally changes in work setting
                   or procedure and no production pace rate work requirements.
   (Id.).

            At step four, in order for the ALJ to determine if the plaintiff was able to perform

   his past relevant work, the ALJ was required to assess the plaintiff’s RFC. (Tr. 17-18).

   See 20 C.F.R. § 404.1520(a)(4)(iv). RFC is the most the claimant can do despite his/her

   limitations. 20 C.F.R. § 416.945(a)(1). The RFC is based on an evaluation of the

   relevant evidence in the record. See 20 C.F.R. §§ 416.945(a)(3), 404.1520(a)(3),




                                                  21
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 22 of 29



   404.1520(e), 404.1545(a)(1), (a)(3). At the ALJ hearing level, the ALJ is responsible for

   assessing the plaintiff’s RFC. 20 C.F.R. § 404.1546(c).

          Despite the objective medical evidence substantiating the presence of a mental

   impairment, the record does not contain (1) any medical opinion; (2) mental RFC

   assessment or; (3) Psychiatric Review Technique (“PRT”) assessment relating to the

   plaintiff’s mental impairments. The Commissioner of Social Security sought opinions

   from state agency consultants at both the initial and reconsideration level, however,

   those doctors indicated there was insufficient evidence to prepare a PRT or RFC

   regarding the plaintiff’s vocational limitations. (Tr. 22, 62, 72). The ALJ did mention that

   “as to claimant’s PSTD, and previously reported depression and anxiety, he indicates all

   were related to his experience of the events of 9/11 when he was in the World Trade

   Center.” (Tr. 21).

          The ALJ found that the record did not contain any opinions from treating or

   examining physicians indicating that the claimant is disabled or even had limitations

   greater than those determined in this decision. (Tr. 22). However, without any medical

   opinions to guide the ALJ’s RFC determination based on the plaintiff’s mental

   impairments, the ALJ incorrectly crafted his own limitations. Specifically, that the plaintiff

   was able to concentrate in two-hour increments with occasional changes in work setting

   or procedure. (Tr. 20). See Williams v. Commissioner of Social Security, 366 F. 3d 411,

   415 (2019). (holding the ALJ erred by failing to obtain any opinion evidence from an

   acceptable medical source, and decided the RFC based on his own interpretation of the

   medical record); See Spackman v. Colvin, 2:14-CV-04125-NKL, 2015 WL 518564, at *4

   (W.D. Mo. February 9, 2015) (reversing and remanding in light of the inconclusive




                                                22
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 23 of 29



   medical evidence in the record, the ALJ could not accurately assess Spackman’s RFC

   without acquiring additional medical opinions regarding Spackman’s functional

   capacity).

          In his decision, the ALJ noted at the end of step four that the plaintiff, “now

   alleges PTSD, though he has no prior history of those complaints and no current

   treatment.” (Tr. 22). The hearing took place on September 7, 2018. (Tr. 29). However,

   when the plaintiff went to see Sarette Jenderny, PA-C for a hospital follow-up on June 4,

   2015, she noted “Pt (patient) was in World Trade Center during 9/11 terrorist attack.

   Suffers from PTSD. Suppressed a lot of his Sx (symptoms) for many years, but

   depression/anxiety/drinking have worsened over the last decade.” (Tr. 311). There was

   no mention of this allegation of PTSD in the ALJ’s decision. Also, when the plaintiff met

   with Dr. Joseph Dispenza on March 29, 2016, the plaintiff was diagnosed with major

   depressive disorder, anxiety disorder, and post-traumatic stress disorder. (Tr. 408). In

   his Brief Patient Health Questionnaire, the plaintiff noted that more than half the days he

   has trouble concentrating on things, such as reading the newspaper or watching

   television. (Tr. 410). When asked how difficult his problems make it for him to do his

   work, take care of things at home, or get along with other people, the plaintiff marked

   the box “extremely difficult.” (Tr. 410).

          Dr. Dispenza’s medical notes are marked as Exhibit 4F. Even in light of the

   diagnosis by Dr. Joseph Dispenza, the ALJ referenced Exhibit 4F in only two sentences

   of his entire decision. (Tr. 21-22). In consideration of the diagnosis, the ALJ should have

   inquired further regarding the plaintiff’s work limitations in light of his mental health. See

   Fern v. Comm’n of Soc. Sec., 1:18-CV-1297-TPK, 2019 WL, at *3-4 5853859 (W.D.N.Y.




                                                 23
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 24 of 29



   Nov. 7, 2019) (remanding the ALJ’s decision because the record is devoid of any

   medical report as to the plaintiff’s functional capacities, and therefore, the ALJ had no

   basis for crafting an RFC). During the ALJ hearing, the plaintiff testified to having panic

   attacks maybe once or twice a week. (Tr. 37). Also, the plaintiff mentioned that his

   treating physician had recommended counseling or mental health treatment, but the

   plaintiff had not gone because he could not afford it. (Tr. 37). This is supported by

   Exhibit 7D, which shows a significant decrease in the plaintiff’s yearly earnings over

   time. (Tr. 182). When asked by his attorney about his depression, anxiety, and panic

   attacks, the plaintiff responded that he has these attacks both at home and when he is

   out. (Tr. 43). The plaintiff indicated that the attacks occur frequently, but he is unsure as

   to what triggers them. (Tr. 44).

            The defendant relies on Castle v. Colvin, 577 F. App’x 849, 853-54 (11th Cir.

   2014), and Green v. Soc. Sec. Admin, 233 F. App’x 915, 923-24 (11th Cir. 2007) in

   support of his position that there is substantial evidence to support the ALJ’s RFC

   determination. (Def.’s Motion for Summ. J. at 5). Further, the defendant argues that ALJ

   did not need to obtain an opinion regarding the plaintiff’s functional limitations from a

   consultative examiner, medical expert, or any other doctor. (Def.’s Motion for Summ. J.

   at 7).

            In Castle, the plaintiff had a doctor who completed a physical RFC assessment

   and opined that Mr. Castle’s pain frequently interfered with this attention and

   concentration and that even working a less stress job would be problematic. Castle, at

   850-51. In addition, there was a function report completed by Mr. Castle himself where

   he noted that he shopped, prepared meals, drove, mowed his law, attended church,




                                                24
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 25 of 29



   walked, and did laundry. Castle, at 851. The ALJ found that the plaintiff had severe

   impairments of obesity and knee arthritis. Id. The ALJ went on to determine Mr. Castle’s

   RFC was,

                 Less than a full range of medium work, and that Mr. Castle
                 could (1) frequently lift 25 pounds; (2) occasionally lift 50
                 pounds; (3) stand, walk, and sit for 6 hours; (4) frequently
                 push and pull with his lower extremities, as well as balance,
                 stoop, and crouch; and (5) occasionally climb, kneel, and
                 crawl.
   Id.

          In Castle, the court found that the district court erred in concluding that

   “substantial evidence did not support the ALJ’s RFC finding, that the ALJ’s findings

   should have been underpinned by a medical source opinion, and that the ALJ was not

   qualified to interpret Mr. Castle’s straightforward medical record.” Castle, at 854. In this

   matter, however, there was no RFC assessment prior to the ALJ’s, and no function

   report completed by the plaintiff himself, that would have helped guide the ALJ’s RFC

   determination. In addition, unlike in Castle, in the instant case, there is no medical

   opinion assessing limitations on the plaintiff’s ability to work. Further, there was no RFC

   assessment at the initial or reconsideration level completed by the state agencies in this

   matter.

          In Green, the plaintiff alleged disability due to chronic obstructive pulmonary

   disease (“COPD”), tendonitis, back problems, anxiety, and depression. Green, at 918.

   The plaintiff was diagnosed by her doctor with COPD, tendinitis in her forearms,

   hypertension, and osteoarthritis at multiple sites, and the doctor instructed Green to

   continue over-the-counter pain relief. Green, at 919. The doctor in Green completed a




                                                25
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 26 of 29



   Physical Capacities Evaluation, a Clinical Assessment of Pain, and a Clinical

   Assessment of Fatigue/Weakness. Id. The Green doctor concluded that the plaintiff

                 Could lift five pounds or less occasionally, sit for two hours,
                 and walk or stand for two hours during each eight-hour
                 workday. He determined that she could not work around
                 hazardous machinery or dust, allergens, or fumes.
   Id.

          The ALJ in Green found that the medical evidence did not support the limitations

   imposed by the doctor. Green, at 921. In Green the ALJ also found

                 ‘that [Green] is limited to occasionally lifting and carrying
                 twenty pounds, frequently lifting and carrying ten pounds;’

                 ‘in an eight-hour workday, she can stand and/or walk six hour
                 and sit six hours;’

                 ‘[s]he experiences moderate fatigue with its moderate effect
                 on her ability to concentrate, and requires a temperature and
                 humidity controlled environment, free of dust, fumes, and
                 gasses.’
   Id.

          In Green, the ALJ afforded no weight to one of the doctor’s (Dr. Bryant’s) opinion

   of the claimant’s limitations. Id. The only documentary evidence that remained in the

   Green case was the office visit records from Dr. Bryant and Dr. Ross that indicated “she

   was managing respiration problems well, that she had controlled her hypertension, and

   that her pain could be treated with over-the-counter medication.” Green, at 923-24. In

   this matter, there is no evidence that the plaintiff’s PTSD was being controlled by

   medication. In addition, here, there is no information in the record as to how the

   plaintiff’s PTSD would limit his ability to work on a daily basis.

          The plaintiff relies on Sanchez v. Berryhill, 1:17-CV-163-GRJ, 2018 WL 7351685

   (N.D. Fla. June 29, 2018), in support of his argument that the ALJ failed to fully and




                                                 26
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 27 of 29



   fairly develop the record. In Sanchez, the plaintiff noted that even though the record

   contained “objective medical evidence substantiating the presence of a mental

   impairment, the record does not contain any medical opinion, mental residual capacity

   assessment, or Psychiatric Review Technique (“PRT”) assessment relating to plaintiff’s

   mental impairments.” Sanchez, at *9. In addition, similar to this matter, in Sanchez,

   there was no opinion evidence by the state agency physicians or psychologists and

   there was “insufficient evidence” in the file to prepare a PRT or determine Sanchez’s

   functional limitations. Sanchez, at *5. Generally, “where there is any conflict… or

   insufficiency in the evidence, the ALJ is required to order a consultative examination to

   fully and fairly develop the record.” See Cox at 177; 20 C.F.R. §§ 404.1519a(b),

   416.920b(b).

          In Sanchez the Court decided that “in the absence of any mental status

   assessment, the ALJ had a duty to order a consultative mental status examination to

   assess the severity of Plaintiff’s depressive disorder.” Sanchez, at *5. The Court further

   noted that,

                  instead- without the benefit of a medical opinion- the ALJ
                  improperly made his own independent psychiatric medical
                  findings regarding the limitations that Plaintiff’s mental
                  impairments had on his ability to perform work-related
                  activities.

   Sanchez, at *10.

          This is very similar to what the ALJ did in the instant case. There is evidence of

   PTSD dating back to 2015. (Tr. 311). In June 2015, the plaintiff addressed concerns

   about anxiety and depression with physician assistant Sarette Jenderny. There is

   further evidence of this mental diagnosis in 2016 during the plaintiff’s visit with Dr.




                                                27
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 28 of 29



   Dispenza. (Tr. 408). The ALJ did not acknowledge these facts and indicated that the

   plaintiff was alleging PTSD despite no prior history of PTSD. (Tr. 22). The record

   reflects otherwise. Here, as in Sanchez, at both the initial and reconsideration level,

   state agency physicians and psychiatrists were unable to complete an RFC or PRT due

   to insufficient evidence. (Tr. 62-64, 72-74). The attempts made to get more information

   from the plaintiff were unsuccessful. (Tr. 63, 70, 73). However, there is no evidence in

   the record that attempts were made to contact the plaintiff’s doctors directly instead of

   contacting the plaintiff. The ALJ should have gotten additional information from Dr.

   Rowe regarding the plaintiff’s limitations due to his diagnosis of PTSD, and should have

   ordered a consultative exam.

          The undersigned finds that there is insufficient evidence to support the ALJ’s

   finding that, while the plaintiff does have some limitations, the plaintiff is able to do a full

   range of work. Further, this court finds that the lack of evidence to support the RFC

   determination comes from insufficient evidence and therefore, creates a gap in the

   evidence that ultimately prejudiced the plaintiff.

                                  CONCLUSION AND RULING

          The undersigned finds that the ALJ’s findings and ultimate decision were not

   based on substantial evidence. In accordance with the foregoing, it is

          ORDERED AND ADJUDGED that the Plaintiff’s Motion for Summary Judgment

   (DE# 23, 3/17/2020) is GRANTED and the Defendant’s Motion for Summary Judgment

   (DE# 24, 4/16/2020) is DENIED. The decision of the Commissioner denying benefits to

   the plaintiff is REMANDED under sentence four of 42 U.S.C. § 405(g) to the




                                                  28
Case 1:19-cv-23803-JJO Document 28 Entered on FLSD Docket 09/24/2020 Page 29 of 29



   Commissioner so that the Administrative Law Judge can fully and fairly develop the

   record or contact the plaintiff’s treating physician.

          DONE AND ORDERED, in Chambers, this 24th day of September, 2020.




                                               CHIEF U.S. MAGISTRATE JUDGE
                                               JOHN J. O’SULLIVAN




                                                 29
